Mr. Justice Kelleher,
dissenting. When the petitioner first sought reinstatement, an order was entered on January 6, 1977, denying his petition, but without prejudice to his right to reapply for reinstatement on or after January 1, 1978. I dissented from the “without prejudice” portion of the order because I believed that the earliest time at which petitioner should be permitted to seek reinstatement would be on or after July 1, 1980.
I see no necessity for repeating here what I wrote in January 1977. I am still of the same mind now as I was then and wish to be recorded as dissenting from the grant of the present petition.